



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 25, 2019 (this
“Amendment”), is entered into among Phillips Edison Grocery Center Operating
Partnership I, L.P., a Delaware limited partnership (the “Borrower”), Phillips
Edison & Company, Inc., a Maryland corporation (the “Parent Entity”), the
Lenders party hereto and Capital One, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


RECITALS


A.    Phillips Edison Grocery Center Operating Partnership II, L.P., as the
borrower, Phillips Edison Grocery Center REIT II Inc., as the parent entity, the
Lenders party thereto and the Administrative Agent entered into that certain
Credit Agreement, dated as of September 25, 2017 (the “Original Credit
Agreement”).


B.    The Lenders, pursuant to that certain Consent Agreement, dated as of
November 16, 2018, agreed to allow (i) Phillips Edison Grocery Center Operating
Partnership I, L.P. to assume all of the obligations of the Borrower and to
become the Borrower under the Original Credit Agreement and (ii) Phillips Edison
Grocery Center REIT II Inc., to merge into Phillips Edison & Company, Inc. and
to have Phillips Edison & Company Inc. assume all of the obligations of the
Parent Entity and to become the Parent Entity under the Original Credit
Agreement.


C.    Phillips Edison Grocery Center Operating Partnership I, L.P. became the
Borrower and Phillips Edison & Company, Inc. became the Parent Entity (and a
Guarantor) pursuant to that certain Assignment and Assumption Agreement, dated
as of November 16, 2018.


D.    The Borrower, the Guarantor, the Administrative Agent and the Lenders
entered into that certain First Amendment to Credit Agreement, dated as of
November 16, 2018 (the “First Amendment” and together with the Original Credit
Agreement and as otherwise amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”).


E.    The Borrower has requested that the Lenders agree to make certain
additional amendments to the Original Credit Agreement as set forth below.
    
F.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendment. The definition of Applicable Rate set forth Section 1.01 of the
Credit Agreement is amended as follows:





--------------------------------------------------------------------------------







(a) The pricing grid set forth in clause (a) of the definition of Applicable
Rate is amended and restated in its entirety as follows:






Leverage Ratio
Applicable Rate for Eurodollar Rate Loans/ LIBOR Daily Floating Rate Loans
Applicable Rate for Base Rate Loans
1
≤ 40%
1.20%
0.20%
2
> 40% - ≤ 45%
1.25%
0.25%
3
> 45% - ≤ 50%
1.35%
0.35%
4
> 50% - ≤ 55%
1.50%
0.50%
5
> 55% - ≤ 60%
1.70%
0.70%
6
> 60%
1.90%
0.90%



(b)    The pricing grid set forth in clause (b) of the definition of Applicable
Rate is amended and restated in its entirety as follows:


Pricing Level
Debt Rating of Parent Entity
Applicable Rate for Eurodollar Rate Loans/LIBOR Daily Floating Rate Loans
Applicable Rate for Base Rate Loans
1
> A-/ A-/A3
0.85%
0.00%
2
< A-/ A-/A3
> BBB+ / BBB+ Baa1
0.90%
0.00%
3
< BBB+ / BBB+ Baa1
> BBB / BBB / Baa2
1.00%
0.00%
4
< BBB / BBB / Baa2
> BBB- / BBB- / Baa3
1.25%
0.25%
5
< BBB- / BBB- / Baa3 or unrated
1.65%
0.65%



(c)    The following language is added as a new Section 11.22, immediately
following the existing Section 11.21:


Section 11.22. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below





--------------------------------------------------------------------------------





applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 11.22, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.







--------------------------------------------------------------------------------





(a)    Execution and Delivery of Amendment.    The Administrative Agent shall
have received copies of this Amendment duly executed by the Borrower, the Parent
Entity, as Guarantor, the Lenders and the Administrative Agent.


(b)    Resolutions, Etc. Receipt by the Administrative Agent of such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party.


(c)    Closing Certificate. Receipt by the Administrative Agent of a duly
completed closing certificate setting forth such matters as reasonably requested
by the Administrative Agent.


(d)    Fees/Expenses. Payment by the Borrower of (i) a non-refundable amendment
fee, for the account of each Lender, in the amount of 0.10% of such Lender’s
outstanding principal amount of Term Loans as of the effective date of this
Amendment, (ii) all other fees agreed to by the Borrower in connection with this
Amendment and (iii) all other fees and expenses owed by the Borrower in
connection with this Amendment and the Credit Agreement to the extent invoiced
prior to or on the date hereof.
3.    Ratification of Credit Agreement. Each of the Loan Parties acknowledges
and consents to the terms set forth herein and agrees that this Amendment does
not impair, reduce or limit any of its obligations under the Loan Documents as
amended hereby.


4.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment;


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment;


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Person’s Organization
Documents or (ii) violate, contravene or conflict with any Laws applicable to
such Person except, in the case referred to in this clause (ii), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;







--------------------------------------------------------------------------------





(e)    After giving effect to this Amendment, the representations and warranties
of the Borrower and each other Loan Party set forth in Article VI of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement; and


(f)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


5.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or .pdf shall be effective
as an original.


6.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


7.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Amendment shall be considered a Loan Document from and after the date hereof.
The Loan Parties intend for the amendments to the Loan Documents set forth
herein to evidence an amendment to the terms of the existing indebtedness of the
Loan Parties to the Administrative Agent and the Lenders and do not intend for
such amendments to constitute a novation in any manner whatsoever.






[remainder of page intentionally left blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership
By:     Phillips Edison Grocery Center OP GP I LLC,
a Delaware limited liability company,
its General Partner


By:     /s/ John Caulfield
Name:    John Caulfield
Title:    CFO, SVP & Treasurer




PARENT ENTITY:
PHILLIPS EDISON & COMPANY, INC.,

a Maryland corporation


By:     /s/ John Caulfield
Name:    John Caulfield
Title:    CFO, SVP & Treasurer





--------------------------------------------------------------------------------









ADMINISTRATIVE
AGENT:            CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Jessica Phillips                
Name: Jessica Phillips
Title: Authorized Signatory






LENDERS:            CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Jessica Phillips                
Name: Jessica Phillips
Title: Authorized Signatory




FIFTH THIRD BANK,
as a Lender


By: /s/ Michael P. Perillo            
Name: Michael P. Perillo
Title: Director


U.S. BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/Curt M. Steiner                
Name: Curt M. Steiner
Title: Senior Vice President





--------------------------------------------------------------------------------







REGIONS BANK,
as a Lender


By: /s/ William Chalmers            
Name: William Chalmers
Title: Assistant Vice President


ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Mitchell Vega                    
Name: Mitchell Vega
Title: Vice President
FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Ty Treadwell                    
Name: Ty Treadwell
Title: Vice President


FIRST MERCHANTS BANK,
as a Lender


By: /s/ Tanner Trosell                    
Name: Tanner Trosell
Title: Vice President


MIZUHO BANK, LTD.,
as a Lender


By: /s/ John Davies                    
Name: John Davies
Title: Authorized Signatory



